Paine, J.,
dissenting.
Not being in accord with the conclusion .of the opinion adopted by the majority of the court, to the effect that in this case the defendant should be fined on two counts and be required to pay all the costs, which will be considerable in amount, I file this dissent.
The facts, as disclosed by the pleadings and evidence,, may be set out as follows: An information, affidavit, and motion for citation for contempt of court was filed as an original action in this court by the Attorney General on September 16, 1939. On November 8, 1939, an answer was1 filed by the defendant. E. A. Coufal filed oath as referee April 16, 1940, and on August 1, 1940, A. G. Ellick, as attorney for defendant, filed an amended answer, and on the same day the plaintiff filed motion for judgment on the pleadings.
Thereafter, on February 21, 1941, the opinion of this court was released, as found in 139 Neb. 91, 295 N. W. 381, in which the motion for judgment on the pleadings was overruled and the cause referred to the referee for taking of evidence, and findings of fact, and conclusions of law.
In accordance therewith, a hearing was had before the referee on July 28, 1941, and the evidence of the witnesses, and the exhibits introduced, which constitutes the second volume of the bill of exceptions in this case.
At this hearing before the referee, the defendant testified at length. In the examination on the part of the plaintiff, he testified that, as a traffic counsel, he reads the reports of the Interstate Commerce Commission and is familiar with the opinions of this court when they are set out in the references in the State Railway Commission’s reports. “A. I don’t go to the court’s decisions at all, so I don’t pretend to have any knowledge of what the courts say, other than what I learned from experience in these Commission *538cases. Q. You have a library in your office, do you? A. Yes. Q. What does that consist of ? A. Oh, a lot of papers and reports. Q. Do you have the reports of the Interstate Commerce Commission? A. A good many of them. Q. And the Nebraska State Railway Commission ? A. Most of them. Q. And the Statutes? A. I don’t have any Statutes except pamphlet copies of the Railway Commission Act and Motor Carrier Act, etc., which the Commission distributes.”
The defendant on cross-examination testified that he worked in Burlington depots, beginning at Palisade in 1900, then Akron, Colorado, Arapahoe, Nebraska, and in 1901 became clerk in the freight auditor’s office at Omaha, checking waybills. In 1909 he became traffic manager for Sunderland Biros. Co. In July 1912, he became assistant traffic manager for the Omaha Chamber of Commerce, then was with the Sioux City Chamber of Commerce, and from 1918 to 1935 was traffic manager of the Omaha Chamber of Commerce, and in 1935 opened his own office as transportation counsel.
He testified that he has handled hundreds of cases before the Interstate Commerce Commission and dozens of cases before the Nebraska Railway Commission. “Q. Have you recently been appointed to any office that has to do with transportation matters ? A. I was notified last week that I had been appointed by President Roosevelt as a member of the Board of Investigation and Research created by the Transportation Act of 1940.”
On March 26, 1943, there was filed in this court the withdrawal of the firm of Ellick, Fitzgerald & Smith from further representing the defendant, setting out that the attorney, A. G. Ellick, who had appeared for defendant in hearings before the referee, had died on June 21, 1942.
Thereafter there was filed in this court on May 23, 1945, by plaintiff a motion for judgment on report of referee and on June 4, 1945, there was filed a notice of hearing and copy of an air-mail letter enclosing such notice, addressed to de*539fendant in care of Cosmos Club, Washington, D. C., with a registered mail return receipt attached.
To make my position clear, I agree with the majority opinion that the defendant is shown by the record in this case to have engaged in the practice of law without a license, according to the present holding of this court, but I am absolutely opposed to requiring him to pay hundreds of dollars of costs in a test case in which it was not the defendant’s intention at any time to illegally engage in the practice of law, but simply to engage in the business of traffic counsel.
I find a recent case, brought by the Wyoming State Bar Association, which illustrates my ideas of how a case of first instance may be disposed of with fairness to all parties. In this case of State ex rel. Wyoming State Bar v. Hardy, 156 P. 2d (Wyo.) 309, I find that the evidence discloses that G. W. Hardy had been employed as accountant, bookkeeper, law clerk, and ranch manager by a firm of practicing attorneys in Sheridan, Wyoming; that D. C. Wenzell, one of the partners in this firm, died and Mr. Hardy looked after his widow’s local business after she removed to New York City; that there was some correspondence in which she requested that a will be prepared and sent her for execution. Thereupon, said Hardy prepared this will from a form taken from the files of the law firm, his employer suggested the particular trust provision to be employed, and when completed the will was placed on his employer’s desk for examination and approval. Defendant was advised it was all right, and it was sent on to Mrs. Wenzell on October 27, 1938, for execution, and she died on May 16, 1942, whereupon said Hardy filed the will, in which he was named as executor and trustee.
Hardy had on other occasions as a law clerk submitted facts to his employers, who would then indicate the proper form of will to use and he would then type such wills, and such activity on his part had continued for 20’ years. De*540fendant denied that he held himself out as a lawyer, or intended to engage in the unauthorized practice of law.
After reviewing many authorities, the opinion, written by Justice Riner, closes with these words:
“It appears that the defendant has been engaged in the practices concerning which plaintiff complains for many .years. This fact must have been known to members of the Bar residing in the vicinity, and, indeed, the record so indicates. Yet no suggestion of impropriety or warning appears to have been given the defendant and no steps were or have been taken to stop such practices until the present proceeding was instituted. The record clearly indicates also, as the Referee has inferentially found, that the defendant did not intend to engage in the unauthorized practice of law. Inasmuch as this is the first case of this character brought to our attention, under all the circumstances disclosed by the record before us, we prefer to refrain from being unduly severe with defendant notwithstanding he has mistakenly transgressed the boundaries that subsist between lay and professional action in the matter of drawing wills.
“All things considered, we do not believe that it will be necessary to enjoin defendant from continuing these practices. In the light of what we have hereinbefore said and the state of the law concerning this matter as we find it and as reviewed in this opinion, we feel that his own desire to abide by the law will control his conduct in the future. It is. our view, also, that the entire costs of this proceeding should not be borne by him. The judgment will be that each party .shall pay one-half of the accrued costs and that upon this being done the proceeding will be dismissed. An order to that effect will be entered.
“Dismissed as ordered.”
After reading the evidence taken before the referee, it .appears to me that for more than 20 years the defendant was widely recognized as one of the outstanding traffic authorities of the central west; that he never had the slightest intention of acting as a lawyer, and never held himself *541out as engaging in the practice of law, but that at all times, as he thought he had a perfect right to do, he was engaged in his chosen profession of traffic counsel in Omaha, representing many corporations and organizations, until he was given a Presidential appointment to an office in his chosen field of work which took him to Washington several years ago.
Under these facts and our present holdings, it is my idea that, before punishing him for an unintentional contempt of this court, he should be given an opportunity to purge himself of such contempt. I am opposed, under these circumstances, to the imposition of any fines against him, no matter how small, and am also opposed to taxing of these costs against him in a large amount.